DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-7, 9-11 and 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claim 1 recites, in part:

“…perform blending, at one or more blending rates, pixels of each frame of first video data with pixels of one or more peripheral frames of the first video data and obtain second video data at a first frame rate, the blending rate for each pixel of the respective frame of the first video data being selected from plural candidate blending rates based on a luminance value of the respective pixel, the second video data including frames corresponding to a second frame rate that is lower than the first frame rate, the frames corresponding to the second frame rate being blended with the one or more peripheral frames,…”

These features are neither anticipated nor made obvious by the prior art of record.

Independent claims 9 and 11 recite similar features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see page 10 of the remarks, filed 10/21/2021, concerning the rejection of claims 1-7, 9-11, and 21-27 under 35 U.S.C. § 112(b) have been fully considered and are persuasive.  The rejection has been withdrawn. 

Applicant’s arguments, see pages 10-12 of the remarks, filed 10/21/2021, concerning the rejection of claims 1, 4, 7, 9, 11, 23 and 27 under 35 U.S.C. § 103 have been fully considered and are persuasive.  The rejection has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444. The examiner can normally be reached Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Anderson II/Primary Examiner, Art Unit 2425